DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Continental (CN 110023100).
Continental is directed to a rubber composition comprising a diene-based rubber, such as natural and/or synthetic polyisoprene, 40-60 phr of silica, 1-10 phr of pyrolytic carbon black, and 0-0.1 phr of commercial (non-pyrolytic carbon black).  
With respect to claim 2, Continental teaches an ash content between 5% and 30%. 
Regarding claims 3 and 4, when 10 phr of pyrolytic carbon black is included, every possible rubber composition of Continental would satisfy the claimed invention.   
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong (US 9,617,401).
Wong is directed to a rubber composition comprising a diene-based rubber, 70 phr of silica, and 10 phr of pyrolytic carbon black (Tables 9 and 10).
As to claim 2, Wong teaches an ash content in accordance to the claimed invention (Table 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama (EP 3115227) and further in view of Wong.  
As best depicted in Figure 1, Kuwayama is directed to a tire construction comprising a carcass 15, an innerliner 20, and an additional rubber layer 19 positioned between said carcass 15 and said innerliner 20.  It is particularly noted that while Kuwayama identifies layer 19 and layer 20 as “innerliner” layers, the claims as currently drafted fail to exclude viewing layer 19 as the claimed rubber member disposed between carcass layer 15 and innerliner 20.   
In such an instance, however, Kuwayama is silent with respect to the composition of rubber layer 19.   
Wong, on the other hand, is similarly directed to a tire construction including an innerliner (Column 5, Lines 55+).  Wong further states that such a composition comprises pyrolytic carbon black in order to, among other things, reduce costs (Column 1, Lines 15-31 and Column 2, Lines 20+).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the innerliner layers of Kuwayama with the composition of Wong for the benefits detailed above.          
Regarding claims 7 and 8, Wong is directed to rubber compositions that contain pyrolytic carbon in combination with additional inorganic fillers (Column 5, Lines 20+).  Additionally, the claimed ratios are consistent with those that are commonly used in tire rubber compositions, it being noted that Table 1 in Applicant’s original disclosure fails to establish a criticality for the claimed amount of pyrolytic carbon black (sole comparative example is devoid of pyrolytic carbon black and such is inconsistent with the teachings of the prior art).  It is suggested that Applicant provide comparative examples in which pyrolytic carbon black is included at loadings less than 10% and greater than 25% of the overall filler loading.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 8, 2022